GOVERNMENT
EXHIBIT

= eae

 

Facebook Business Record at=\@ [>a ae 104

Body

Author
Sent
Body

Author
Sent
Body

Author

Sent
Body

Author
Sent
Body

Author
Sent
Body

Author
Sent
Body

Author
Sent
Body

Author
Sent
Body

Author
Sent
Body

Author
Sent
Body

 

He would have been okay | mean he did some good things the
problem is he turn his back on Nazis. He started wanting black
lives matters to speak he started wanting Jews gays he had
everybody lesbians all in the planning of the second one. That's
why | started fighting with him originally

John S Mosby (100031317972915)

2019-01-27 01:09:33 UTC

| heard he's doing a screenplay and writing a book about all of us
and unite the right one and two. And apparently now he has a
moving company

John S Mosby (100031317972915)

2019-01-27 01:09:16 UTC

we were going down to Charlottesville and planning the second
rally

ae

John S Mosby (100031317972915)
2019-01-27 01:09:05 UTC
| don't know what he currently looks like | haven't seen him sense

July

(SR aise (pean |)

2019-01-27 01:08:26 UTC

| saw a pic of him with a beard, is that what he currently looks like?

(
2019-01-27 01:07:11 UTC
That's awesome,

Hahaha, Imfao, wtf,

That's someone who's definitely retarded.

John S Mosby (100031317972915)
2019-01-27 01:06:29 UTC
| think my buddy told me he hid under his bed for 2 days

John S Mosby (100031317972915)
2019-01-27 01:06:17 UTC
| was holding a machete

John S Mosby (100031317972915)

2019-01-27 01:06:04 UTC

| drove to Charlottesville he was living right outside of
Charlottesville for a while and | took pictures of myself in front of
the sign for the town of Charlottesville and send it to him LOL that
was it he went completely bananas

John S Mosby (100031317972915)
2019-01-27 01:05:42 UTC
we were going to go kick his f****** ass .

John S Mosby (100031317972915)

2019-01-27 01:05:35 UTC.

That's what got the feds so scared with because they
thought we were going to kill him because they were listening in
and found out we were trying to locate him which we did and we

 
Faceb

  

Author
Sent:
Body

Author
Sent
Body

Author
Sent
Body

Author
Sent
Body .

Author
Sent
Body

Author
Sent
Body

Author
Sent
Body

“Author
Sent
Body

Author
Sent
Body

Author
Sent
Body

Author
Sent
Body

Author

ook Business Record etcl@ [oa ae] 0s}

 

were asking around about where he goes does he go to any stores
or shopping any supermarkets

John S Mosby (100031317972915)

2019-01-27 01:04:48 UTC

You know where they live | know what cars they drive | know what
freer stores they shop in

( (ESE ets a)
2019-01-27 01:04:47 UTC
And if worked huh.

John S Mosby (100031317972915)

2019-01-27 01:04:34 UTC

Dude I have files on a lot of Autifa people we have private
investigators and everything

John S Mosby (100031317972915)

2019-01-27 01:03:51 UTC

| spun it that | was only doing security which | have my own private
security company-to be honest with you so | just said I'd go with
the highest bidder ;

John S Mosby (100031317972915) .
2019-01-27 01:03:34 UTC
Yeah he almost got me fr" fired man

John S Mosby (100031317972915)
2019-01-27 01:03:22 UTC
uses head

John S Mosby (100031317972915)

2019-01-27 01:03:16 UTC

They went on a firestorm on us they were spying on us the whole
time he kept letting people and he wouldn't let me and Dave that
these people and we couldn't keep up as fast as he was letting
people in. He was so worried about having helped that he just
didn't uses Ed

(Eee eae

2019-01-27 01:03:14 UTC
What a fucking idiot.

Lol | figured he fucked everything up.

John S Mosby (100031317972915)

2019-01-27 01:02:35 UTC

Got us all doxed the whole entire group of people that were in the
secret signal channel 40 something in of us

John S Mosby (100031317972915)
2019-01-27 01:02:21 UTC
He f***** up last year with the second one he let in and antifa guy

John S Mosby (100031317972915)
2019-01-27 01:02:05 UTC
he had all of us doing security

John S Mosby (100031317972915) :

 
